Citation Nr: 1454780	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-00 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the cervical spine, rated as 10 percent disabling prior to October 25, 2011, and as 30 percent disabling as of that date.  

2.  Entitlement to an increased rating for DDD and DJD of the lumbar spine, rated as 10 percent disabling prior to October 25, 2011, and as 20 percent disabling as of that date.  

3.  Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 based on the need for convalescence following surgery associated with DDD and DJD of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 1994.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which increased the ratings assigned for DDD and DJD of the cervical and lumbar spine segments to 10 percent, effective August 26, 2009, and which denied entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following surgery associated with DDD and DJD of the lumbar spine.  

In a December 2011 supplemental statement of the case (SSOC), the RO increased the rating assigned for DDD and DJD of the lumbar spine to 20 percent, and the rating assigned for DDD and DJD of the cervical spine to 30 percent, both effective October 25, 2011.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In a December 2011 rating decision, the RO granted separate ratings for sensory deficit of the bilateral upper extremity secondary to the cervical spine disability; for sensory deficit of the bilateral lower extremity secondary to the lumbar spine disability; for bladder dysfunction secondary to the lumbar spine disability; for erectile dysfunction secondary to the lumbar spine disability; and for a scar secondary to the lumbar spine disability.  Those issues are not presently before the Board for appellate review.  

The Veteran presented testimony at a videoconference hearing before the undersigned in January 2013.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  Prior to October 25, 2011, the Veteran's DDD and DJD of the cervical spine was not manifested by flexion greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 170 degrees; or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

2.  Since October 25, 2011, the Veteran's DDD and DJD of the cervical spine has not exhibited unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

3.  The Board resolves reasonable doubt in the Veteran's favor by finding that during the December 2009 VA examination, the Veteran's DDD and DJD of the lumbar spine exhibited muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, such that he is entitled to a 20 percent rating prior to October 25, 2011.  

4.  Since October 25, 2011, the Veteran's DDD and DJD of the lumbar spine has not resulted in forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

5.  The surgeries that form the basis for the Veteran's claim for entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 were conducted on January 16, 2008, and May 22, 2008; the Veteran's claim was received by the RO in August 2009, more than one year after the medical procedures upon which the claim for convalescence is based.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DDD and DJD of the cervical spine have not been met prior to October 25, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for a rating in excess of 30 percent for DDD and DJD of the cervical spine have not been as of October 25, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

3.  The criteria for a rating of 20 percent, and no higher, for DDD and DJD of the lumbar spine were met prior to October 25, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

4.  The criteria for a rating in excess of 20 percent for DDD and DJD of the lumbar spine have not been met as of October 25, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

5.  The criteria for a temporary total rating based on the need for convalescence following surgery have not been met.  38 C.F.R. §§ 3.400(o)(2), 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such as this involving the claim for entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following surgery associated with DDD and DJD of the lumbar spine, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duties to notify and assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

The RO provided the appellant pre-adjudication notice concerning the increased rating claims by a letter dated in October 2009.  Therefore, the duty to notify has been met in this case concerning those issues.  

The duty to assist has also been met.  VA has obtained service treatment records; assisted the appellant in obtaining evidence, to include records from the Social Security Administration (SSA) and identified private treatment providers; afforded the appellant physical examinations; obtained medical opinions as to the severity of his disabilities; and afforded the appellant the opportunity to give testimony.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 

Temporary Total Evaluation Pursuant to 38 C.F.R. § 4.30

The Veteran seeks entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following surgery performed in January 2008 and May 2008 associated with DDD and DJD of the lumbar spine.  See August 2009 VA Form 21-4138.

The applicable laws and regulations provide that a temporary total rating may be assigned for a period of one, two or three months if at least one month of convalescence is necessitated by surgery for a service-connected disability, with such benefits payable from the date of entrance into the hospital or the date of outpatient treatment for the period in question.  38 C.F.R. § 3.401(h)(2), 4.30.  An extension of the total convalescence rating is available up to one year from the initial date of hospitalization.  38 C.F.R. § 4.30(b).

The evidence of record corroborates the Veteran's assertion that he underwent two surgeries related to his lumbar spine disability.  

Records from Cape Fear Valley Health System reveal that the Veteran was admitted and underwent right L4-L5 hemilaminectomy, osteophytectomy, and discectomy on January 16, 2008.  See operative note.  He was discharged the following day and was to follow up in four weeks time.  Id., see also discharge summary.  The Veteran was seen at Carolina Neurological Services, P.A., in February 2008 and indicated that he wanted to return to some light duty at work.  The physician reported writing him a note to return to work without lifting greater than five pounds.  

An April 2008 note documents that the Veteran was doing extremely well and was ambulating well and felt good.  His incision was well healed and he was neurologically intact.  He was to follow up in three months.  See record from Carolina Neurosurgical Services, P.A.  

Records from Cape Fear Valley Health System reveal that the Veteran was admitted on May 21, 2008, and treated in the emergency room department after having surgery in January 2008 for lumbar disk.  It was noted that he went to the emergency department after a month of increasing pain and having difficulty ambulating.  He was found to have a large collection of fluid underneath his wound.  A magnetic resonance imaging (MRI) scan revealed what appeared to be a wound abscess.  See operative note and discharge summary.  A May 22, 2008, consultation documents that the Veteran felt better after his January 2008 surgery, had returned to work, was taking it easy at work, and was not exerting himself, but that a month prior he had exerted himself too much while moving furniture and started to experience back pain about two days after, which had been increasing even with pain medications.  The Veteran was taken to the operating room on May 22, 2008, where he underwent drainage of a lumbar epidural abscess and packing of his wound.  The Veteran was discharged on May 29, 2008.  See operative note and discharge summary.  It appears that the Veteran was discharged with service (home infusion therapy and wound care).  See encounter focus detail report; home care services after discharge note.  

A June 2008 record from Carolina Neurosurgical Services, P.A. documents that the Veteran was seen in follow up, at which time his wound was granulating beautifully and there was absolutely no redness around it.  There was also almost no packing left to speak off.  He was to return in four weeks following MRI scan.  He was given a prescription for an egg crate for his bed and it was noted that although he was still using his walking cane, his strength had improved.  

A July 2008 record from Carolina Neurosurgical Services, P.A. documents that the Veteran returned for follow up, at which time it was noted that his wound had completely granulated in.  The Veteran reported that he was feeling good and wanted to go back to work, but the physician noted that an MRI revealed enhancement of the L4 and L5 vertebral bodies compatible with osteomyelitis.  The physician scheduled the Veteran for another MRI in three weeks and would be seen in follow up after this was completed, since there was still some evidence of osteomyelitis.  

In a November 2009 VA Form 21-4138, the Veteran's employer, United Management, Inc., indicated that records show the Veteran was out of work due to back surgery from January 21, 2008, through April 14, 2008, and from May 16, 2008, through July 11, 2008.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An award of a temporary total rating for convalescence under the provisions of 38 C.F.R. § 4.30 is effective the "date of entrance into the hospital, after discharge from hospitalization (regular or release to non-bed care)."  38 C.F.R. § 3.401(h). 

An exception to the rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

The Veteran's claim for a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following surgeries performed on his lumbar spine in January 2008 and May 2008 was received by the RO on August 26, 2009, more than one year after the surgeries were performed.  Since the Veteran did not claim entitlement to a temporary total rating based upon the need for convalescence until more than one year after the date of the surgeries and his need for convalescence began, his claim does not fall within the exception to the rule establishing the effective date of a claim for increased rating.  The pertinent facts are not in dispute and the law is dispositive.  The Board also notes that the legislative and public policy purpose of providing a temporary total rating benefit is to provide Veterans with a subsistence support during convalescence, when employment is precluded.  To accomplish this purpose, therefore, it stands to reason that the claim for the benefit sought must be filed in proximity to the need for the benefit.  Allowing claims to be filed years after the need for such support has expired, i.e., after the Veteran has returned to work, would subvert the purpose of the benefit.  In any case, the Board is without authority to alter controlling law and regulations.  Accordingly, this claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection was originally established for degenerative changes of the cervical spine with intermittent paresthesias of the arm pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5294, and history of low back pain with radiculopathy due to strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Noncompensable evaluations were assigned to both effective October 1, 1994.  See January 1995 rating decision.

The Veteran filed a claim for increased rating received on August 26, 2009, and this appeal ensues from the February 2010 rating decision that recharacterized the disabilities as DDD and DJD of the cervical spine and DDD and DJD of the lumbar spine and increased the ratings assigned to 10 percent effective August 26, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5252-5243.  As noted in the Introduction, the rating assigned for DDD and DJD of the lumbar spine was increased to 20 percent, and the rating assigned for DDD and DJD of the cervical spine was increased to 30 percent, both effective October 25, 2011.  See December 2011 SSOC.  Given the foregoing, the Board must determine whether the Veteran is entitled to a rating in excess of 10 percent for DDD and DJD of the lumbar spine prior to October 25, 2011, and a rating in excess of 20 percent as of that date; and whether the Veteran is entitled to a rating in excess of 10 percent for DDD and DJD of the cervical spine prior to October 25, 2011, and a rating in excess of 30 percent as of that date.  

In his March 2010 notice of disagreement, the Veteran asserted that his cervical and lumbar spine disabilities are severe in nature.  See VA Form 21-4138.  He testified in January 2013 that his lumbar and cervical spine conditions had worsened in the form of increased pain.  He indicated that he had developed a reaction to a lot of the pain medications such that the medications had been limited.  The Veteran noted, however, that he had just tried a nerve-tricking medication and that he had started taking quarterly epidural injections into his back.  He indicated that he did not receive any VA treatment for either condition.  The Veteran testified that he was not working and he sat around watching a lot of TV.  He tries to get up to let the dog out and did some minor woodworking once in a while, if he could stand it.  Those activities were for short periods of time.  The Veteran noted that he used to do yard work, but no longer could, and that he was basically confined to his house.  The Veteran also testified that he had received physical therapy, but it had not done much good; that he had limited motion and that some wrong motions caused pain; and that his pain was at a level three but he would know it was time for an epidural due to increased pain.  He noted that he had difficulty showering as he could not wash his feet and that he had to be careful in the way he tilted his head when getting dressed.  

Disabilities of the spine (other than IDS when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 

Ratings in excess of 20 percent are provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine (30 percent); unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Under the criteria governing disabilities of the lumbar spine, IDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes.  This formula provides a 10 percent rating for IDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a rating of 20 percent for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a , Note (1).

The medical evidence in this case consists of private treatment records, records from the SSA, and two VA examination reports.  The Board notes at this juncture that many of the records obtained from SSA are physical therapy records; that many are duplicative of records obtained from the Veteran's private treatment providers; that many pre-date August 26, 2008, which is one year prior to when the Veteran's claims for increased ratings were received; and that many of those that are dated after August 26, 2008, are handwritten and very hard to decipher.  

The Board also notes at this juncture that separate ratings for neurological abnormalities associated with the Veteran's cervical and lumbar spine disabilities have been assigned, as prescribed in 38 C.F.R. § 4.71a, Note (1), and that the Veteran has not voiced his disagreement with the ratings assigned such that they are not before the Board for appellate review.  Therefore, any neurological findings related to the now service-connected sensory deficit of the bilateral upper extremity secondary to the cervical spine disability; sensory deficit of the bilateral lower extremity secondary to the lumbar spine disability; bladder dysfunction secondary to the lumbar spine disability; and erectile dysfunction secondary to the lumbar spine disability, will not be included.  

An August 2009 MRI from Cape Fear Valley Health System contained an impression of DDD at C6-7 and C5-6; posterior degenerative changes consisting of osteophytosis and disk material extending posteriorly, mildly at C4-5, not contributing to an overt central stenosis; disk material and osteophytosis extending posteriorly at the C6-7 level; intermittent mild indentation on the central thecal sac as well as minimal deformity of the ventral cord; no overt posterior cord displacement or torqueing; and anterior degenerative changes C6-7.  

An October 2009 record from Carolina Neurosurgical Services, P.A. documents that the Veteran reported his back did not hurt but that he was getting some crackling pain in his neck.  On physical examination, the Veteran had good range of motion of the cervical spine, though no actual measurements were provided.  It was noted that an MRI revealed C5-6 disc protrusion.  

The Veteran underwent a VA spine examination in December 2009, at which time his claims file and medical records were reviewed.  The examiner noted that there were no VA electronic medical records found.  In pertinent part, the Veteran reported undergoing lumbar spine surgery in January 2007 [sic] and May 2007 [sic] and having a cervical spine MRI in October 2009.  The Veteran also reported that when he extended his head he got dizzy.  Current treatment included medication, daily use of a vibrating and heating pad for the car and home, and continuing to do back exercises.  The Veteran reported that his cervical spine condition was worsening and that his lumbar spine pain was better post surgery.  The Veteran reported a history of decreased motion; stiffness; weakness; spasms and pain.  The pain was located in the cervical region and just above the incision on his lumbar spine.  Cervical pain onset with turning his head and lumbar pain onset with bending, lifting, and sitting still for a long time, particularly in the car.  Pain was described as a constant ache, of moderate severity, lasting one to two days and occurring two to three times a month.  The Veteran also reported flare ups of his spinal conditions.  He described the severity of the flare ups as moderate, occurring two times per month and lasting one to two days.  Precipitating factors for the lumbar spine included any twisting, bending or lifting.  The Veteran clarified that he did not have flare ups involving the cervical spine because his pain was constant.  Alleviating factors included heat, rest, the vibrating pad, and medications.  Functional impairment during flare up was that the Veteran had to rest at these times.  The Veteran also reported incapacitating episodes of spine disease, namely that his physician had told him to stay in bed for a few days and place heat on his back due to low back pain.  The Veteran reported limitations on walking in that he was only able to walk a few hundred yards and that he used a brace that had two steel rods on his back weekly.  

Physical examination at the time of the December 2009 VA examination revealed normal posture but abnormal gait in that the Veteran was holding his head slightly forward.  Gait was not antalgic.  There was symmetry in appearance.  Abnormal spinal curvature in the form of lumbar flattening was noted, but there was no gibbus, kyphosis, list, lumbar lordosis, scoliosis, reverse lordosis, or cervical or thoracolumbar spine ankylosis.  Examination of the muscles of the spine revealed objective abnormalities of the cervical and thoracic sacrospinalis in the form of pain with left and right motion, but no spasm, atrophy, guarding, tenderness or weakness.  The examiner, however, indicated that there was muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  A detailed motor examination revealed active movement against full resistance for all motions, normal muscle tone and no muscle atrophy.  A detailed reflex examination revealed normal reflexes for all except left and right ankle jerk.  

Range of motion testing at the time of the December 2009 VA examination revealed cervical spine flexion to 40 degrees; extension to 30 degrees; left lateral flexion to 45 degrees; left lateral rotation to 68 degrees; right lateral flexion to 40 degrees; and right lateral rotation to 65 degrees.  There was objective evidence of pain on active range of motion and objective evidence of pain following repetitive motion, but no additional limitation of motion following three repetitions.  The thoracolumbar spine revealed flexion to 75 degrees; extension to 25 degrees; and bilateral lateral flexion and bilateral lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion and objective evidence of pain following repetitive motion, but no additional limitation of motion following three repetitions.  

The examiner reported that x-rays of the cervical and lumbar spine segments were taken in December 2009.  In pertinent part, the cervical spine x-ray showed degenerative changes; loss of the normal curvature; joint space narrowing of the C6-C7; chronic loss of height noted of C6 estimated 10 percent; and foramen narrowing on right of C6-C7; and foramen narrowing on the left C6-C6.  Soft tissues were negative.  In pertinent part, the lumbar spine x-ray showed that degenerative changes were noted of the lumbar spine and visualized lower thoracic vertebral bodies.  There was joint space narrowing of L4 to S1 with vacuum disc and endplate sclerosis.  The sclerosis was more pronounced of L4-5.  It was noted that the Veteran had had surgery of the lower back.  Pars defect was noted of L5.  Joint space narrowing was noted of T12-L1.  Chronic loss of eight noted T11 and T12 estimated 20 percent for each respectively.  The spine also revealed demineralization.  

At the time of the December 2009 VA examination, the Veteran reported being employed in apartment maintenance and that he had lost about 30 days during the year prior due to low back pain.  The Veteran was diagnosed with DDD and DJD of the lumbar spine, DDD and DJD of the cervical spine, and foramen narrowing C6-C7.  The examiner reported significant effects on the Veteran's usual occupation in the form of decreased mobility, problems with lifting and carrying, and pain, which resulted in the assignment of different duties and increased absenteeism.  It was also noted that the Veteran's boss had told him not to lift and to get help from other employees.  There were no effects on the Veteran's usual daily activities.  

A November 2010 progress note associated with private treatment from Dr. K.G. documents the Veteran's complaint of constant neck pain with dizziness if he tried to lift his neck backwards.  The Veteran also reported low back ache with pain elicited with even the smallest movement.  The assessment was spinal stenosis in the cervical region.  

The Veteran underwent a Disability Determination Evaluation related to his claim for benefits from the SSA in February 2011.  He reported long standing low back pain and stiffness as well as DJD of the cervical spine.  Physical examination of the Veteran's musculoskeletal system revealed no muscle tenderness, atrophy or fasciculations.  The Veteran could sit, stand, squat and ambulate.  Gait was steady and station was normal.  There was limited range of motion of the cervical and thoracolumbar spine segments.  No actual measurements were provided and although a range of motion chart was referenced as being attached, there is no attachment associated with the document.  The Veteran's spine was normal without deformity or tenderness.  There was also no costovertebral angle (CVA) tenderness.  The diagnosis was status post discectomy and fusion for lumbar DDD.  

The Veteran was seen at RPK Center in February 2011 for a consult due to chronic back pain.  The Veteran reported constant low back pain, which he described as a burning and aching sensation.  He had not been taking pain medication often, but was taking Percocet following surgery related to his right ear lobe.  Physical examination revealed no tenderness in the paraspinal muscles in the neck or upper back.  Range of motion of the neck was moderately limited with extension and lateral tilt with negative Spurling's sign.  There was moderate tenderness over the spinous process in the lower thoracic and lumbar area, and moderate to severe tenderness over the facet joints at L4-5 and L5-S1, bilaterally, left worse than right, and left sacroiliac joint area.  There was no tenderness in the piriformis muscles or sciatic notch.  Range of motion in the lower back was severely limited with extension and lateral tilt, but no actual measurements were provided.  Gait was noted to favor the right leg slightly when walking.  The pertinent impressions included chronic back pain associated with DDD, spondylosis, and facet arthrosis and chronic occasional upper back pain.  

The Veteran was seen at RPK Center in March 2011 for follow up following bilateral lumbar medial branch blocks that same month.  He reported about 60 percent relief of his lower back symptoms but continued to have deep ache and stiffness in his mid back that becomes manageable when he took Percocet.  Physical examination was absent for pain behaviors.  There was no tenderness over the paraspinal muscles in the upper back with negative Spurling's signs.  Range of motion was moderately limited with extension and lateral tilts in the neck, but no actual measurements were provided.  The Veteran continued to have moderate tenderness over the spinous process in the lower thoracic area and lumbar paraspinal muscles, and mild tenderness over the lower lumbar facet joints with moderate restrictive range of motion with extension and rightward tilt, though, again, no actual measurements were provided.  The pertinent impressions included chronic back pain associated with DDD, spondylosis, and facet arthrosis and chronic occasional upper back pain.  

The Veteran was evaluated for physical therapy at Carolina Complete Rehab Center in April 2011, at which time he reported pain that went across his low back and occasional sharp pains centrally.  Pain at worst was reported at a level five on a scale of 10.  Aggravating factors included walking, bending, yard work and vacuuming.  Alleviating factors included sitting and relaxing and moving around.  The Veteran reported that he woke up at night from the pain and that the only way he could sleep was on his right side.  Examination revealed, in pertinent part, poor postural awareness and loss of lumbar lordosis on standing and increased thoracic spine kyphosis on sitting.  Active range of motion testing revealed flexion within normal limits, a moderate limitation of extension and right side bend, and a minimal limitation on left side bend and bilateral rotation.  No actual measurements were provided.  The assessment was signs and symptoms consistent with low back pain.  

The Veteran was seen at RPK Center in May 2011 for follow up following an April 2011 lumbar epidural steroid injection.  He reported significant pain relief since the injection and had been walking longer and faster.  It was noted that he had benefitted from physical therapy treatment and wished to continue.  Physical examination revealed an absence of pain behaviors; and mild tenderness over the spinous process in the lower thoracic area and right lumbar paraspinal muscle and lower lumbar facet joints.  Range of motion was limited but improved with extension, though no actual measurements were provided.  The pertinent impressions included chronic back pain associated with DDD, spondylosis, and facet arthrosis and chronic occasional upper back pain.  

The Veteran was seen at RPK Center in June 2011 with complaint of increased low back pain following epidural injection the month prior.  He also had neck pain.  The Veteran had been taking Percocet on his bad days, two to three times in the last few days due to increased pain.  He had been doing back exercises at home after completing physical therapy.  Examination revealed no notable pain behaviors.  There was mild tenderness over the lumbar paraspinal muscles and range of motion was limited with extension and rightward tilt.  There was also mild limitation of extension in the neck.  No actual measurements were provided.  The pertinent impressions were chronic back pain associated with DDD, spondylosis and facet arthrosis; and chronic occasional neck pain.  

A June 2011 private progress note from Carolina Complete Rehab Center associated with the Veteran's physical therapy documents the Veteran's report of an absence of pain, being able to sleep through the night, and having gone tubing over the weekend without pain following that activity.  Physical examination revealed that range of motion of the lumbar spine was within normal limits.  The treatment diagnosis was lumbago.  

The Veteran was seen at RPK Center in August 2011 following a July lumbar epidural steroid injection.  He continued to have intermittent sharp pains and cramps in the back and was taking Percocet periodically for breakthrough pain.  The Veteran reported pain in his back with stiffness and pain in his neck.  Examination revealed no notable pain behaviors.  There was mild tenderness over the lumbar paraspinal muscles and range of motion was moderately limited with extension and rightward tilt.  There was also mild limitation of extension in the neck.  No actual measurements were provided.  The pertinent impressions were chronic back pain associated with DDD, spondylosis and facet arthrosis; and chronic occasional neck pain.  

A physical residual functional capacity questionnaire was completed by the Veteran's private physician in October 2011 in connection with his claim for SSA benefits.  The diagnosis was back pain and it was noted that the Veteran's back would not improve and would most likely continue to get worse.  It was noted that the Veteran had sharp pain in the lumbar and cervical spine, that pain was precipitated by sitting and walking, that the pain was sharp and happened multiple times a day and that the Veteran always described a dull ache.  Limited range of motion of the lumbar spine was reported, but no actual measurements were provided.  

The Veteran was seen at RPK Center in October 2011 for follow up.  He continued taking Percocet periodically for breakthrough pain.  The Veteran reported pain in his back with stiffness and pain in his neck.  Examination revealed no notable pain behaviors.  There was mild diffuse tenderness over the lumbar paraspinal muscles and range of motion was moderately limited with extension and rightward tilt.  No actual measurements were provided.  The pertinent impression was chronic back pain associated with DDD, spondylosis and facet arthrosis.  

An October 2011 progress note associated with private treatment from Dr. K.G. documents the Veteran's complaint of chronic back problems and that he could only sit for a few minutes at a time without walking around.  The Veteran also noted problems if he sat too long or walked around too long.  Examination of the Veteran's musculoskeletal system revealed lumbar tenderness to palpation and limited lumbar range of motion, though no actual measurements were provided.  The assessment was lumbago.  

The Veteran underwent another VA examination on October 25, 2011.  In pertinent part, he reported limitation in walking because of his spine conditions.  The Veteran stated that, on average, he could walk 300 yards, which took 10 minutes to accomplish.  He reported that he had experienced falls due to the spine conditions and had experienced the following symptoms: stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  In terms of pain, the Veteran reported it was constant of moderate intensity.  It could be exacerbated by physical activity and stress and came spontaneously.  Pain was relieved by rest and medications.  At the time of pain, the Veteran indicated he had limited function with medication, but that it made him confused and he was unable to concentrate.  Functional impairment due to pain was described as incoordination, lightheadedness, double vision, and limitation of motion in that he could not twist above his hips or bend forward.  Treatment had been in the form of physical therapy, which had only helped a little, medications, and the use of a lumbar back brace for support.  The Veteran reported his surgeries and that he had residual problems of less movement and more pain.  The Veteran reported incapacitating episodes during the past 12 months, namely for two weeks between April 2011 and May 2011 and for three days in early 2011.  In terms of functional impairment, the Veteran also reported that he could not continually move, lift or sit, which made his old occupation or any new one difficult.  He also noted that he had no social or outdoor life as before.  

Physical examination at the time of the October 2011 VA examination revealed the Veteran's posture was within normal limits but that gait was antalgic due to weakness.  Walking was unsteady.  For ambulation, the Veteran required a back brace and cane.  The examiner reported that pain and weakness warranted the use of the aids.  Upon examination of the cervical spine, there was no evidence of muscle spasm, tenderness, guarding, weakness, loss of tone or atrophy of the limbs.  There was no ankylosis.  Range of motion of the cervical spine revealed flexion to 5 degrees, with pain at 5 degrees; extension to 45 degrees, with pain at 45 degrees; bilateral lateral flexion to 15 degrees, with bilateral pain at 15 degrees; right rotation to 15 degrees, with pain at 15 degrees; and left rotation to 5 degrees, with pain at 5 degrees.  The Veteran was able to complete repetitive motion with no additional limitation of motion.  The examiner also reported that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Upon examination of the thoracolumbar spine, there was evidence of tenderness, but no spasm.  Spinal contour was preserved, though there was tenderness.  There was no guarding or movement and examination did not reveal any weakness.  Muscle tone and musculature were normal.  There was no atrophy of the limbs or ankylosis.  Range of motion of the thoracolumbar spine revealed flexion to 60 degrees, with pain at 60 degrees; extension to 30 degrees, with pain at 30 degrees, and bilateral lateral flexion and bilateral lateral rotation to 20 degrees, with pain at 20 degrees.  The Veteran was able to complete repetitive motion with no additional limitation of motion.  The examiner also reported that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner also reported that inspection of the lumbar spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.  The Veteran was diagnosed with DDD and DJD of the cervical spine, with IDS, and DDD and DJD of the lumbar spine, with IDS.  The examiner concluded by noting that the Veteran's conditions did not effect his usual occupation but did effect his daily activities in that he had difficulty caring for his yard and getting comfortable and could not go camping.  

The Veteran was seen at RPK Center in November 2011 for follow up.  He complained of increased low back pain with stiffness that was worse in the morning and on cold days.  Examination revealed no notable pain behaviors.  There was moderate to severe tenderness over the lumbar facet joints at L2-L5 and S1 levels with limitation of extension and lateral tilts.  No actual measurements were provided.  The Veteran walked with a flexed posture and used a cane.  The pertinent impression was chronic back pain associated with DDD, spondylosis and facet arthrosis.  

The Veteran was seen at RPK Center in December 2011 for a lumbar medial branch injection and subsequent follow up.  He reported no pain following the injection.  Examination revealed no notable pain behaviors and no pain or tenderness over the lumbar facet joints or the paraspinal muscles.  The Veteran walked with a flexed posture and used a cane.  The pertinent impression was chronic back pain associated with DDD, spondylosis and facet arthrosis.  

The Veteran was seen at RPK Center in January 2012 for follow up.  He reported severe pain without Percocet with activity.  Examination revealed no notable pain behaviors and no pain or tenderness over the lumbar facet joints or the paraspinal muscles.  The Veteran walked with a flexed posture and used a cane.  The pertinent impression was chronic pain syndrome and chronic back pain associated with DDD, spondylosis and facet arthrosis.  

The Veteran was seen at RPK Center in February 2012 for follow up.  He reported taking Percocet for breakthrough pain.  Examination revealed no notable pain behaviors and no pain or tenderness over the lumbar facet joints or the paraspinal muscles.  The pertinent impression was chronic pain syndrome and chronic back pain associated with DDD, spondylosis and facet arthrosis.  

The Veteran was seen at RPK Center in March 2012 for follow up.  He reported good relief of low back pain with medial branch blocks but an exacerbation of low back pain with stiffness and wanted to schedule another back injection.  Examination revealed no notable pain behaviors.  There was moderate to severe tenderness over the lumbar facet joints at L3-L5 and S1 levels with limitation of extension.  No actual measurements were provided.  The Veteran walked with a flexed posture and used a cane.  The pertinent impression was chronic pain syndrome and chronic back pain associated with DDD and facet arthrosis.  

The Veteran was seen at RPK Center in March 2012 for a lumbar medial branch injection and in April 2012 for subsequent follow up.  Although he reported good relief of low back pain after the medial branch block, the Veteran indicated in April 2012 that he had mild stiffness in the back.  Examination revealed no notable pain behaviors and mild tenderness over the lumbar facet joints with improved range of motion, though no actual measurements were provided.  The pertinent impressions were chronic pain syndrome and chronic back pain associated with DDD and facet arthrosis.  

The Veteran was seen at RPK Center in June 2012 for follow up.  He reported extended relief of his symptoms since his last injection, though he also reported continued mild stiffness in the back.  Examination revealed no notable pain behaviors and mild tenderness over the lumbar facet joints with improved range of motion, though no actual measurements were provided.  The pertinent impressions were chronic pain syndrome and chronic back pain associated with DDD and facet arthrosis.  

The Veteran was seen at RPK Center in August 2012.  It was noted that he had had good relief of low back pain after medial branch blocks.  The Veteran reported occasional back pain and stiffness and pain in his neck.  Examination revealed no notable pain behaviors.  There was mild tenderness over the lumbar facet joints with improved range of motion.  No actual measurements were provided.  The pertinent impressions were chronic pain syndrome and chronic back pain associated with DDD and facet arthrosis.  

A December 2012 MRI of the Veteran's lumbar spine conducted at Carolina Imaging contained an impression of interval resolution of the previously noted signal changes of osteomyelitis of L4 and L5 and discitis at L4-5; status post right posterior laminectomy at L4-5; persistent broad-based disc bulge with bilateral degenerative facet joint disease and interval development of bilateral ligamentum flavum hypertrophy and central canal stenosis demonstrated at the L3-4 level with moderate bilateral symmetrical neural foraminal narrowing present at this level but no evidence of focal disc herniation or abnormal contrast enhancement at L3-4; stable broad-based disc bulge with bilateral degenerative facet joint disease and mild to moderate bilateral symmetrical neural foraminal narrowing demonstrated at the L4-5 level, but no evidence of disc herniation, central canal stenosis or abnormal contrast enhancement demonstrated at this level; stable broad-based disc bulge with bilateral degenerative facet joint disease and mild bilateral symmetrical neural foraminal narrowing demonstrated at the L5-S1 level; but no evidence of disc herniation, central canal stenosis or abnormal contrast enhancement demonstrated at this level; mild bilateral degenerative facet joint disease with no evidence of disc bulges, focal disc herniation, central canal stenosis, significant bilateral neural foraminal narrowing, or abnormal contrast enhancement demonstrated at the L2-3, L1-2, and T12-L1 levels; and signal changes of disc desiccation within the L5-S1 and L4-5 disc spaces on the T2-weighted sagittal images.  

The evidence of record supports the assignment of a 20 percent rating for DDD and DJD of the lumbar spine prior to October 25, 2011.  This is so because at the time of the December 2009 VA examination, the VA examiner indicated that the Veteran's DDD and DJD of the lumbar spine was manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While the Board acknowledges that the examination report is confusing in the sense that the VA examiner also specifically indicated the absence of spasm and guarding when examining the muscles of the spine (thoracic sacrospinalis), the Board resolves reasonable doubt in the Veteran's favor by finding that the Veteran is entitled to a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the entire time period prior to October 25, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The preponderance of the evidence of record does not support the assignment of a rating in excess of 10 percent for DDD and DJD of the cervical spine prior to October 25, 2011.  This is so because the Veteran did not exhibit forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees at any time prior to that date.  Rather, at worst, forward flexion of the cervical spine was limited to 40 degrees.  See December 2009 VA examination report; see also Plate V, 38 C.F.R. § 4.71a (2014).  There is also no evidence that the Veteran exhibited a combined range of motion of the cervical spine not greater than 170 degrees.  Rather, he exhibited a combined range of motion of 288 degrees during the December 2009 VA examination.  For these reasons, the assignment of the next highest (20 percent) rating under the General Rating Formula for Diseases and Injuries of the Spine is not warranted for DDD and DJD of the cervical spine prior to October 25, 2011.  

There is also no evidence of incapacitating episodes of IDS involving the cervical spine with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months so as to support the assignment of a 20 percent rating prior to October 25, 2011, under the Formula for Rating IDS Based on Incapacitating Episodes.  Although there is evidence of IDS, the Veteran did not report any incapacitating episodes as a result of his cervical spine disability during either the December 2009 or October 2011 VA examinations.  Moreover, there is no indication from the private treatment records that bed rest was ever prescribed for the Veteran in relation to his cervical spine disability.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities.  The Board acknowledges that there was objective evidence of pain during both active and repetitive range of motion testing for all motions of the cervical spine at the time of the December 2009 VA examination.  Even if range of motion of the Veteran's cervical spine was limited by pain beyond that shown during the December 2009 examination, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case it does not.  More specifically, there was no evidence of additional loss of motion on repetitive use of the cervical spine for all ranges of motion at the time of the December 2009 examination.  

In light of the foregoing, the Board finds that a rating in excess of 10 percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca for DDD and DJD of the cervical spine prior to October 25, 2011.  This is so because even taking into account the findings of pain during the December 2009 VA examination, the Veteran was still able to flex his cervical spine to 40 degrees after repetitive range of motion testing, which is 10 degrees more than the amount needed to support a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014). 

The preponderance of the evidence of record also does not support the assignment of a rating in excess of 30 percent for DDD and DJD of the cervical spine as of October 25, 2011.  This is so because there is no evidence that the Veteran exhibited unfavorable ankylosis of the entire cervical spine as this spinal segment was not fixed in flexion or extension at the time of the October 2011 VA examination.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).  Rather, the Veteran exhibited flexion of the cervical spine to 5 degrees and extension of the cervical spine to 45 degrees.  For these reasons, the assignment of the next highest (40 percent) rating under the General Rating Formula for Diseases and Injuries of the Spine is not warranted for DDD and DJD of the cervical spine as of October 25, 2011.  

There is also no evidence of incapacitating episodes of IDS involving the cervical spine with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months so as to support the assignment of a 40 percent rating as of October 25, 2011, under the Formula for Rating IDS Based on Incapacitating Episodes.  Although the examiner noted that the Veteran had IDS of the cervical spine, the Veteran did not report any incapacitating episodes as a result of his cervical spine disability during the October 2011 VA examination.  Moreover, there is no indication from the private treatment records that bed rest was ever prescribed for the Veteran during this time frame in relation to his cervical spine disability.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities.  The Board acknowledges that there was objective evidence of painful motion for all ranges of motion of the cervical spine tested at the time of the October 2011 VA examination.  More specifically, there was pain at 5 degrees of flexion, at 45 degrees of extension, at 15 degrees of bilateral lateral flexion, at 15 degrees of right rotation, and at 5 degrees of left rotation, with the Veteran being able to flex to 5 degrees, extend to 45 degrees, bilaterally laterally flex to 15 degrees, right rotate to 15 degrees, and left rotate to 5 degrees.  Even if range of motion was limited by pain beyond that shown during the October 2011 VA examination, the Board again notes that pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. at 43; see also 38 C.F.R. § 4.40.  In this case it does not as there was no evidence of additional loss of motion on repetitive use of the cervical spine for all ranges of motion at the time of the October 2011 VA examination and the VA examiner specifically indicated that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

In light of the foregoing, the Board finds that a rating in excess of 30 percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca for DDD and DJD of the cervical spine as of October 25, 2011.  This is so because there is no evidence that the Veteran's cervical spine was fixed in flexion or extension at any time as of this date so as to support a finding of unfavorable ankylosis of the entire cervical spine and the assignment of the next highest (40 percent) rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014). 

Lastly, the preponderance of the evidence of record also does not support the assignment of a rating in excess of 20 percent for DDD and DJD of the lumbar spine as of October 25, 2011.  This is so because the Veteran did not exhibit forward flexion of the thoracolumbar spine 30 degrees or less at any time as of that date.  Rather, at worst, forward flexion of the thoracolumbar spine was limited to 60 degrees.  See October 2011 VA examination; see also Plate V, 38 C.F.R. § 4.71a (2014).  There is also no evidence that the Veteran exhibited favorable ankylosis of the entire thoracolumbar spine as this spinal segment was not fixed in neutral position (zero degrees) at the time of the October 2011 VA examination.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).  For all these reasons, the assignment of the next highest (40 percent) rating under the General Rating Formula for Diseases and Injuries of the Spine is not warranted for DDD and DJD of the lumbar spine as of October 25, 2011.

There is also no evidence of incapacitating episodes of IDS involving the lumbar spine with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, so as to support the assignment of a 40 percent rating as of October 25, 2011, under the Formula for Rating IDS Based on Incapacitating Episodes.  Although the examiner noted that the Veteran had IDS of the thoracolumbar spine and the Veteran reported incapacitating episodes for three days in early 2011 and for two weeks between April 2011 and May 2011, the private treatment records do not corroborate the Veteran's assertion and none of the private treatment records dated as of October 25, 2011, contain any indication that bed rest was prescribed for the lumbar spine disability.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities.  The Board acknowledges that there was objective evidence of painful motion for all ranges of motion of the lumbar spine tested at the time of the October 2011 VA examination.  More specifically, there was pain beginning at 60 degrees of flexion, at 30 degrees of extension, and at 20 degrees of bilateral lateral flexion and bilateral lateral rotation, with the Veteran being able to flex to 60 degrees, extend to 30 degrees, bilaterally laterally flex to 20 degrees, and bilaterally laterally rotate to 20 degrees.  Even if range of motion was limited by pain beyond that shown during the October 2011 VA examination, the Board once again notes that pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. at 43; see also 38 C.F.R. § 4.40.  In this case it does not as the Veteran was able to complete repetitive motion with no additional limitation of motion and the examiner specifically noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

In light of the foregoing, the Board finds that a rating in excess of 20 percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca for DDD and DJD of the lumbar spine as of October 25, 2011.  This is so because even taking into account the findings of pain at 60 degrees of flexion during the October 2011 VA examination, the Veteran was still able to flex to 60 degrees after repetitive range of motion testing, which is 30 degrees away from the amount needed to support the next highest (40 percent) rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014). 

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected cervical and lumbar spine disability pictures are not so unusual or exceptional in nature as to render the currently assigned ratings inadequate at any time during the period on appeal.  The Veteran's service-connected cervical and lumbar spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's cervical and lumbar spine disabilities are manifested by subjective and objective evidence of pain and limited motion; and the Board acknowledges that the December 2009 VA examiner indicated that the Veteran's disabilities had significant effects on the Veteran's usual occupation in the form of decreased mobility, problems with lifting and carrying, and pain, and that the October 2011 VA examiner concluded that the Veteran's conditions affected his daily activities in that he had difficulty caring for his yard and getting comfortable and could not go camping.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, however, the Board finds that the Veteran's symptoms are more than adequately contemplated by the ratings assigned for each disability during the appellate period.  Ratings in excess of 10 and 30 percent are provided for certain manifestations of a cervical spine disability, and ratings in excess of 20 percent are provided for certain manifestations of a lumbar spine disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the currently assigned ratings more than reasonably describe the Veteran's cervical and lumbar spine disability levels and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

Inferred Claim for TDIU

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran testified in January 2013 that he had not been working as of approximately July of 2009.  When questioned as to whether he left employment because of his neck or back, the Veteran answered in the affirmative and went on to say that "I worked as an apartment complex maintenance person, maintenance man, and the daily routine of bending, stooping, lifting, it was - I was taking too many days off from one day at work, and the boss says, "What are you going to do?" I said, "I guess I'm going to retire." So I had to leave work, because I couldn't deal with the pain every day."  The Veteran did not assert, and has never asserted, that he was unemployable as a result of either his cervical or lumbar spine disabilities.  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to the Veteran's service-connected cervical or lumbar spine disability, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A rating in excess of 10 percent for DDD and DJD of the cervical spine is denied prior to October 25, 2011.  

A rating in excess of 30 percent for DDD and DJD of the cervical spine is denied as of October 25, 2011.  

A 20 percent rating, and no higher, is granted for DDD and DJD of the lumbar spine prior to October 25, 2011.  

A rating in excess of 20 percent for DDD and DJD of the lumbar spine is denied as of October 25, 2011.  

A temporary total evaluation under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following surgery associated with DDD and DJD of the lumbar spine is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


